Citation Nr: 1539850	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-25 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel
INTRODUCTION

The Veteran had active service from December 1969 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the RO which, in part, denied the benefits sought on appeal.  A hearing before the undersigned was held at the RO in November 2012.  

The issues currently on appeal were previously remanded by the Board in August 2014 for further evidentiary development.  

In November 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing has been prepared and associated with the Veteran's record.  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current left shoulder disability did not manifest during, or as a result of, active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in January 2009 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to how VA determines the appropriate disability rating and effective date.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Also, the Veteran received VA medical examinations in April 2009 and November 2014, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the most recent VA examination of November 2014 is well-supported by clinical findings and a full rationale.  The examination report also reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Copies of private treatment records have also been associated with the claims file.  

The Board recognizes that records from the Social Security Administration (SSA) have not yet been associated with the claims file.  However, a remand to obtain these records is not necessary before adjudicating the Veteran's claim of entitlement to service connection for a left shoulder disability.  During his November 2014 VA examination, the Veteran reported that he was only in receipt of SSA benefits as a result of PTSD and a back disability.  There is nothing of record to suggest that the Veteran is in receipt of SSA benefits as a result of a left shoulder disability, and as such, there is no reasonable possibility that obtaining such records would support the Veteran's claim.  As such, the Board will continue to adjudicate the issue of entitlement to service connection for a left shoulder disability without remanding this issue.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims presently on appeal).  
Additionally, the Board finds there has been substantial compliance with its August 2014 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) contacted the Veteran via a letter dated February 2015 and asked him to identify any additional relevant evidence.  The Veteran was also scheduled for a VA examination for his claimed back disability and left shoulder disability.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue

Left Shoulder Disability

The Veteran contends that he is entitled to service connection for a left shoulder disability.  He claims that he injured his shoulder in service while changing a tire on a B-52.  He related that he reported for treatment after the injury and that he was given pills.  He related that he did not receive any additional treatment in service.  He stated that he saw a private doctor in 1974, but that those records were no longer available.  He stated that the shoulder got worse and he started going to the VA in the late 1990's and that he had surgery to correct a rotator cuff tear in 2010.  See November 2012 Board Hearing Transcript.

The Board finds that the preponderance of the evidence of record demonstrates that the Veteran's current left shoulder disability did not manifest during, or as a result of, active military service.  As such, the claim of entitlement to service connection for a left shoulder disability is not warranted.  

The Veteran's service treatment records do not reflect that he suffered any chronic injury associated with the left shoulder during military service.  While a December 1972 record notes that the Veteran fell and hit his shoulder, it is unclear from the record which shoulder was hit.  Regardless, there is no evidence of follow-up treatment, suggesting that this was an acute and transitory condition that resolved prior to separation from active duty.  An evaluation of the upper extremities performed during the Veteran's June 1973 separation examination was also deemed to be normal.  The Veteran also denied having, or ever having had, a painful or "trick" shoulder or bone, joint or other deformity in his report of medical history associated with this examination.  As such, there is no evidence of a chronic left shoulder disability during active duty.  

Post-service treatment notes also fail to reflect that the Veteran suffers from a current left shoulder disability that manifested during, or as a result of, military service.  According to a December 2008 VA treatment note, the Veteran had been suffering from left shoulder pain for the past 6 months.  He reported that he slipped and fell while riding a bike and braced himself with his left arm.  A February 2009 MRI (magnetic resonance image) report confirms that the Veteran was suffering from moderate degenerative arthrosis of the left AC (acromioclavicular) joint.  However, no history or opinion regarding etiology was provided.   

The Veteran was afforded a VA examination of the left shoulder in April 2009.  The Veteran stated that he hurt his left shoulder prior to service playing soccer in 1968.  He then hurt his left shoulder again while changing a tire in the service.  He reported that he again hurt his left shoulder in 1997 while making pizza.  The examiner concluded that there was no evidence of chronicity of a left shoulder condition in the service.  Inspection of the left shoulder showed tenderness but no instability.  The examiner diagnosed degenerative arthrosis of the left shoulder and indicated that he could not relate this condition to military service without the resort to speculation.  

In June 2009, the Veteran was noted to be suffering from a painful left shoulder with decreased functional use.  The etiology of this pain was not discussed.  However, the Veteran previously reported upon treatment in January 2009 that his left shoulder pain began 4 years earlier while "slapping pizza back and forth."  

In March 2010, the Veteran reported during VA treatment that he was riding a bicycle and flipped off after hitting a curb.  The Veteran was hospitalized and was experiencing pain and some limitation in ambulation due to pain.  A May 2010 VA treatment note reflects that the Veteran reported a history of a left shoulder injury in 1970 when lifting a tire and slipping.  He reported intermittent pain since this time until March 2010, when he fell from a bicycle, landing on the left side.  A June 2010 VA treatment note confirms that the Veteran was suffering from a left shoulder rotator cuff tear.  

According to a November 2012 private treatment note, the Veteran hurt his shoulder during service and he was treated in the service with a cuff repair.  There is no evidence of record in support of this assertion.  

The Veteran was afforded an additional VA examination of the left shoulder in November 2014.  The Veteran reported that while he suffered a back injury related to soccer prior to service, he could not recall a shoulder injury prior to service.  He indicated that his shoulder bothered him for the first time in 1972.  He reported that he was working on an aircraft and holding up an engine part when somebody else was attaching it.  He did not seek treatment for his left shoulder.  Following service, he worked in the pizza business and experienced left shoulder pain from slapping pizza dough starting in 1984.  He totally blew out his shoulder in the late 1990s.  Surgery was performed in 2009.  

After examining the Veteran, interviewing the Veteran and reviewing the medical and lay evidence of record, the examiner opined that it was less likely than not that the Veteran's current left shoulder disability had its onset in service or was otherwise related to or aggravated by service.  The examiner explained that the Veteran's service treatment records revealed a superficial contusion in the left shoulder area after he fell from a ladder in 1972.  It was noted that this was not a shoulder condition but a condition of the skin and subcutaneous tissue.  This condition was acute and completely resolved in a few days.  Medical literature supported that superficial contusions are not a shoulder condition but a condition of the skin and subcutaneous tissue.  There was no documentation of a left shoulder fracture in the service treatment record and the Veteran's separation physical in 1973 noted a normal shoulder.  The Veteran was first seen by a VA physician in December 1999, and there was no mention of a shoulder condition.  The Veteran reported a shoulder condition for the first time in December 2008 when he had pain with overhead activities.  The Veteran reported that he fell on a bicycle a few months later and that his shoulder pain started after this incident.  He was diagnosed with left shoulder tendonitis.  The Veteran again injured his shoulder in a bicycle accident in March 2010.  Surgery was performed in August 2010.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a left shoulder disability.  There is no evidence of a chronic left shoulder condition during active military service, and the left shoulder was deemed to be normal upon separation and the Veteran denied a history of a painful or "trick" shoulder at this time.  Post-service treatment records also fail to relate a current left shoulder disability to military service.  While the April 2009 VA examiner was unable to offer an opinion without resorting to speculation, the November 2014 VA examiner concluded that it was less likely than not that any current left shoulder disability manifested during, or as a result of, active military service.  The examiner noted that the shoulders were found to be normal upon separation, there were no medical records in the years immediately following service, and the Veteran did not report a left shoulder condition until 2008 when he indicated that he began to have pain following a bicycle accident several years earlier.  As such, the preponderance of the medical evidence of record demonstrates that service connection for a left shoulder disorder is not warranted.  

The Board notes that the record contains an undated physician's nexus statement indicating that the Veteran believed his left shoulder injury was service-connected as a result of changing a tire.  The examiner checked the line indicating "Least as likely as not caused by or a result of (50%/50% probability) the veterans (sic) military service."  No rationale was provided other than the Veteran reported that his pain had persisted since the 1970s.  It was noted that this issue had not been investigated fully.  While the Board has considered this record, it does not find it to be probative.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis, 1 Vet. App. at 66, the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson, 2 Vet. App. at 614.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore, 8 Vet. App. at 409.  There is nothing of record to suggest that the signing physician reviewed any evidence in support of the opinion.  The Court has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom, 12 Vet. App. at 187.  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black, 5 Vet. App. at 180.  The physician that authored the note in question did not provide any rationale in support of the opinion, aside from simply noting the Veteran's alleged history, which the Board does not find to be credible as it pertains to continuity of left shoulder symptoms since service.  As such, the Board finds that this record is of little probative value in comparison to the extremely thorough VA examination of November 2014.  
The Board recognizes that the Veteran believes he is entitled to service connection for a left shoulder disability.  The Veteran has reported that he injured his left shoulder during military service and that he has suffered from symptomatology ever since.  During his November 2012 hearing, the Veteran testified that he injured his left shoulder during military service while removing an airplane tire.  He stated that he went to sick call and that X-rays were not taken and there was no continued treatment for the shoulder.  While the Veteran is competent to make such a statement, the Board does not find it to be credible.  The Veteran has provided an inconsistent history regarding the left shoulder, stating that he originally injured his shoulder prior to military service in 1968 while playing soccer upon examination in April 2009, and then denying any memory of a prior injury of the left shoulder upon examination in November 2014.  Nonetheless, the enlistment examination reveals that an evaluation of the upper extremities was normal and no prior disability was mentioned.  While the Veteran has also reported that he injured his left shoulder during military service, there is no medical evidence in support of this claim.  In fact, the Veteran's assertion of chronic left shoulder symptomatology since service is directly contradicted by statements he has made since service.  He denied left shoulder pain upon separation, reported only a 6 month history of left shoulder symptomatology following a bicycle accident in December 2008 and reported in January 2009 that his left shoulder pain had only begun 4 years earlier.  As such, the Veteran's claim of left shoulder symptomatology since the 1970s is not credible.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a left shoulder disability must be denied.


ORDER

The claim of entitlement to service connection for a left shoulder disability is denied.  


REMAND

As for the Veteran's claim of entitlement to service connection for a back disability, regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

According to the November 2014 VA examination report, the Veteran was in receipt of Social Security Administration (SSA) benefits as a result of his PTSD and his back.  Thus, VA is on notice of potentially relevant evidence.  There is no indication that any records have been requested or obtained from SSA.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (providing that where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All attempts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issues on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


